717 S.E.2d 746 (2011)
STATE
v.
Luis Castellanos GOMEZ.
No. 338P11-1.
Supreme Court of North Carolina.
October 6, 2011.
Brian R. Berman, Assistant Attorney General, for State of North Carolina.
Luis Castellanos Gomez, Brunswick, for Gomez, Luis Castellanos.
Tracey Cline, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 9th of August 2011 by Defendant for Petition for Discretionary Review:
"Motion Denied by order of the Court in conference, this the 6th of October 2011."